UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 20, 2015 XENON PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Canada 001-36687 98-0661854 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation or organization) 200-3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (Address of principal executive offices including zip code) (604) 484-3300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 20, 2015, Xenon Pharmaceuticals Inc. (the “Company”) announced the meeting and record date and certain other information relating to its 2015 annual meeting of shareholders pursuant to a filing submitted to the System for Electronic Document Analysis and Retrieval (“SEDAR”) in Canada. A copy of the filing submitted to SEDAR is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNumber Description SEDAR filing submitted February 20, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 23, 2015 XENON PHARMACEUTICALS INC. By: /s/ Ian Mortimer Ian Mortimer Chief Financial Officer EXHIBIT INDEX Exhibit Number Description SEDAR filing submitted February 20, 2015.
